Citation Nr: 0723473	
Decision Date: 07/30/07    Archive Date: 08/14/07

DOCKET NO.  99-08 267	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to increased disability rating for bilateral 
hearing loss, to-wit: a compensable disability rating prior 
to May 28, 1997; a rating in excess of 10 percent from March 
26, 1997 to June 17, 1998; a compensable rating from June 17, 
1998 to January 4, 1999; a rating in excess of 90 percent 
from January 4, 1999, to February 28, 2003; and a rating in 
excess of 20 percent since March 1, 2003.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The veteran had active service from September 1974 to January 
1976.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in North Little Rock, Arkansas.

In September 2000, the veteran testified at a personal 
hearing over which a Veterans Law Judge presided.  A 
transcript of the hearing is of record.  During the pendency 
of this appeal, the Veterans Law Judge that conducted the 
hearing resigned from the Board.  The veteran was notified of 
this by letter dated in April 2007.  In a reply received by 
the Board in May 2007, the veteran indicated he did not wish 
to be scheduled for an additional hearing before a different 
Veterans Law Judge.

A comprehensive review of the procedural history of this case 
is included in a March 2001 Board remand, a May 2003 Board 
decision, a November 2003 Joint Motion for Partial Remand, an 
April 2004 Board remand, and a December 2005 Board decision, 
and will not be repeated here.  The veteran appealed the 
December 2005 Board decision to the United States Court of 
Appeals for Veterans Claims (Court).

In January 2007, the Secretary of Veterans Affairs 
(Secretary) and the veteran, through an attorney, filed a 
joint motion to partially vacate the Board's decision and 
remand the matter for additional action.  The Court granted 
that motion later that month.  The case is now before the 
Board for further review in accordance with the instructions 
set forth in the joint motion.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Pursuant to the January 2007 Joint Motion for Partial Remand, 
and upon preliminary review of the record with respect to the 
veteran's claim for an increased disability rating for his 
bilateral hearing loss, further development is required prior 
to final appellate review.  

In a letter to the RO dated in September 2005, and in various 
correspondence submitted subsequently, the veteran argued 
that that the medical evidence is not sufficient to 
adjudicate the claim, since its inception in November 1996.  
He noted that he had not been provided an audiological 
examination since February 2002, and that a September 2004 VA 
examination had been a consultation without examination or 
clinical testing.  

Moreover, the audiometric readings elicited in the February 
2002 VA examination have been deemed by the examiner to be 
unreliable.  As such, the Board is of the opinion that a 
contemporaneous and thorough VA examination is warranted.  
Littke v. Derwinski, 1 Vet. App. 90 (1990).  The VA's duty to 
assist includes providing a medical examination or obtaining 
a medical opinion when such an examination or opinion is 
necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(d); 38 C.F.R. § 3.159(c)(4).

The veteran through his representative has also maintained 
that his hearing loss warrants consideration for 
extraschedular consideration under 38 C.F.R. 
§ 3.321(b)(1). Upon remand and readjudication of this matter, 
the RO/AMC will readjudicate the extraschedular issue.  See 
38 C.F.R. § 3.321(b)(1).  The law provides that an increased 
disability rating on an extraschedular basis may be awarded 
"[t]o accord justice to the exceptional case were the 
schedular evaluations are found to be inadequate"  Moyer v. 
Derwinski, 2 Vet. App. 289, 293 (1992); see Fisher v. 
Principi, 4 Vet. App. 57, 60 (1993).  An exceptional case 
includes factors such as "marked interference with employment 
or frequent periods of hospitalizations [due exclusively to 
service-connected disability] as to render impractical the 
application of regular rating standards."  Moyer, 2 Vet. App. 
at 293 (quoting 38 C.F.R. § 3.321(b)(1)).  The test is a 
stringent one for, as the Court has held, "it is necessary 
that the record reflect some factor which takes the claimant 
outside the norm of such veteran.  The sole fact that a 
claimant is unemployed or has difficulty obtaining employment 
is not enough."  Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993).

This case is being returned to the RO via the Appeals 
Management Center (AMC) in Washington, D.C., and the veteran 
will be notified when further action on his part is required.  
Accordingly, this case is REMANDED for the following action:

1.  The RO/AMC will arrange for the 
veteran to be afforded an appropriate VA 
audiology examination, to include 
clinical testing, so as to assess the 
current extent and nature of his service-
connected bilateral hearing loss.  The 
veteran's claims file must be made 
available to the designated examiner for 
a review of the pertinent medical history 
in conjunction with conducting the 
examination.  Any and all indicated 
evaluations, studies, and tests deemed 
necessary by the examiner should be 
performed, to include an audiogram and a 
Maryland CNC speech recognition test.  
The examiner should report clinical 
findings in detail including pure-tone 
threshold averages and speech 
discrimination scores, and the basis for 
the examiner's opinion should be fully 
explained.

2.  The RO/AMC will then review the 
veteran's claims file and ensure that the 
foregoing development actions have been 
conducted and completed in full, and that 
no other notification or development 
action, in addition to those directed 
above, is required by the VCAA.  If 
further action is required, it should be 
undertaken prior to further claim 
adjudication.

3.  The RO/AMC will then readjudicate the 
veteran's claim. including consideration 
of the issue as to whether referral for 
extraschedular consideration is 
warranted.  If the benefit sought on 
appeal remains denied, provide the 
veteran with a Supplemental Statement of 
the Case.  The Supplemental Statement of 
the Case should contain notice of all 
relevant actions taken on the claim, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

Thereafter, the case is to be returned to the Board, 
following applicable appellate procedure.  The veteran need 
take no action until he is so informed.  He has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes 
of this remand are to obtain additional information and 
comply with all due process considerations.  No inference 
should be drawn regarding the final disposition of this claim 
as a result of this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).




